NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JUL 28 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No.    21-10279

                Plaintiff-Appellee,             D.C. No.
                                                3:14-cr-00548-WHO-1
 v.

MUTEE FAREED ALGHAFFAAR,                        MEMORANDUM*

                Defendant-Appellant.

                  Appeal from the United States District Court
                       for the Northern District of California
                 William Horsley Orrick, District Judge, Presiding

                             Submitted July 26, 2022**
                             San Francisco, California

Before: M. MURPHY,*** GRABER, and McKEOWN, Circuit Judges.

      Mutee Al-Ghaffaar appeals the district court’s denial of his motion under 18

U.S.C. § 3582(c)(1)(A)(i) for compassionate release.       Because the parties are



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
            The Honorable Michael R. Murphy, United States Circuit Judge for
the U.S. Court of Appeals for the Tenth Circuit, sitting by designation.
familiar with the facts, we do not review them here. We have jurisdiction under 28

U.S.C. § 1291, and we affirm.

       We review a motion for compassionate release under § 3582(c)(1) for abuse

of discretion. United States v. Aruda, 993 F.3d 797, 799 (9th Cir. 2021). “A district

court abuses its discretion if it fails to apply the correct legal standard or if its appli-

cation of the correct standard is ‘illogical, implausible, or without support in infer-

ences that may be drawn from facts in the record.’” United States v. Estrada, 904

F.3d 854, 862 (9th Cir. 2018) (quoting United States v. Hinkson, 585 F.3d 1247,

1251 (9th Cir. 2009) (en banc)). The district court did not abuse its discretion in

determining that Al-Ghaffaar did not demonstrate “extraordinary and compelling

reasons” sufficient to justify compassionate release.

       AFFIRMED.




                                             2